Title: To George Washington from Jonathan Trumbull, Sr., 28 July 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



Sr
Lebanon [Conn.] 28th July 1777

last evening received a Letter from Majr General Putnam informing that the Enemy’s Fleet hath Sailed—In Suspence to what part designed—Altho’ I believe their Object to be Philadelphia or North River or both—Yet if they turn Eastward I fancy they will rather Attack Portsmouth, to cooperate with General Burgoine, the Country back is thinly inhabited, and Little or no force to Resist them—and the Canadians & Indians Seeing Such an Opening may be encouragd to Spread ruin & devastation on Our Extended Frontiers.
Altho I wrote you largely on the 25th yet I can’t forbear adding by this opportunity That the Northern Army under Majr Genl Schuyler are retired two or three miles below Fort Edward all the Stores, Barracks Houses &C. at that place are burned & destroy’d—It Seemes a Maxim with Genl Schuyler to leave no Support to the Enemy as he retires The want of Carriages may hinder the Enemies progress I wish three or four thousand Continental Troops, well officered could be spared from your Army—They might be sent up suddenly and prevent the Career of the Enemy On the 23d Instant a Party of the Enemy surprised Our advanced Guard, killed 7 & wounded 13 three of which are Since dead—Ten fine brass Field peices are gone up There is not much to be Said for the Spirit of the People in that quarter Those who are escaped from Ty—with General St Clair are much fatigued and worn out Genl Nixsons Brigade is their main dependance The Militia are one half gone home The other half uneasy I wish you knew fully their Situation, and the necessity of a Speedy reinforcement to Save that part of the Country The Necessity of an Enquiry into the Evacuation

of Ty—&C. I have mentiond in my former—it needs no repetition but only that it is Called for by all. I am with great Esteem and Regard Sir Your most Obedient humble Servant

Jonth; Trumbull

